
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 123
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Received and referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Recognizing the historical and national
		  significance of the many contributions of John William Heisman to the sport of
		  football.
	
	
		Whereas, born in 1869, John W. Heisman was an early and
			 influential developer of the game of football, one of America's most beloved
			 sports;
		Whereas Heisman learned the game of football playing for
			 Titusville High School in the 1880s and began his long career as a player,
			 coach, writer, and great innovator of the sport;
		Whereas Heisman played college football for Brown
			 University and the University of Pennsylvania;
		Whereas his coaching career lasted from 1892–1927 and took
			 Heisman to many institutions including: Oberlin College, Auburn, Clemson,
			 Georgia Tech, Washington and Jefferson, Rice University, and his alma mater,
			 the University of Pennsylvania;
		Whereas, after coaching, Heisman continued his involvement
			 with the sport as a well-known author and publisher of sports
			 periodicals;
		Whereas, as head coach of Georgia Tech's football club,
			 his team saw an incredible 33 back-to-back wins, while going 37–4–2 in his
			 final five years as coach;
		Whereas Heisman coached Georgia Tech to an incredible
			 222–0 win over Tennessee's Cumberland College, the highest scoring football
			 game on record;
		Whereas Heisman is credited with inventing the forward
			 pass, which is widely considered to be his greatest contribution to the
			 sport;
		Whereas he introduced games consisting of four quarters,
			 invented the center snap, and created plays that were precursors to the T and I
			 formations;
		Whereas, as director of the New York Downtown Athletic
			 Club (DAC), Heisman and DAC established an annual award for the best college
			 player in the Eastern U.S., which subsequently became national in scope in
			 1935;
		Whereas the award was renamed the Heisman Memorial Trophy
			 after he passed away in 1936; and
		Whereas John Heisman was elected into the College Football
			 Hall of Fame in 1954: Now, therefore, be it
		
	
		That the Congress—
			(1)recognizes the
			 significance, the importance, and many contributions John Heisman had on its
			 development of one of America's most beloved sports—football;
			(2)praises Heisman's
			 efforts in helping to establish the most valuable player award for college
			 football, which eventually would be named for him; and
			(3)acknowledges
			 Heisman's innovative and influential coaching techniques and strategies, as
			 well as his legendary leadership on and off of the football field.
			
	
		
			Passed the House of
			 Representatives July 21, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
